Case 8:20-cv-02343-WFJ-AEP Document 11 Filed 08/05/21 Page 1 of 6 PageID 49




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


ALEXANDER SANTIESTEBAN ZALDIVAR,

                   Plaintiff,

v.                                                 Case No: 8:20-cv-2343-WFJ-AEP

CHRIS NOCCO,

      Defendant.
                                       /

                                      ORDER

      THIS CAUSE is before the Court on Plaintiff Zaldivar’s Amended Complaint

(Doc. 9), filed under 42 U.S.C. § 1983. Upon review, see 28 U.S.C. § 1915A,

Plaintiff has failed to sufficiently plead his claims and must file a Second Amended

Complaint if he desires to proceed in this case.

      First, Plaintiff has failed to use the standard civil rights complaint form as

required by the Local Rules for the Middle District of Florida. See Local

Rule 6.04(a)(3), M.D. Fla.

      Second, Plaintiff sues only Chris Nocco, Sheriff of Pasco County, Florida.

However, he fails to describe any actions taken by the sheriff that led to the alleged

violations of his constitutional rights. To the extent he may be attempting to sue

Sheriff Nocco in a supervisory capacity, he may do so only if he can demonstrate
Case 8:20-cv-02343-WFJ-AEP Document 11 Filed 08/05/21 Page 2 of 6 PageID 50




              (1) the supervisor’s personal involvement in the violation
              of his constitutional rights, (2) the existence of a custom
              or policy that resulted in deliberate indifference to the
              plaintiff’s constitutional rights, (3) facts supporting an
              inference that the supervisor directed the unlawful action
              or knowingly failed to prevent it, or (4) a history of
              widespread abuse that put the supervisor on notice of an
              alleged deprivation that he then failed to correct.

Barr v. Gee, 437 F. App’x 865, 875 (11th Cir. 2011). See also Monnell v. Dep’t of

Social Servs. of the City of New York, 436 U.S. 658 (1978). Plaintiff has not done so

here.

        On amendment, Plaintiff should clearly describe in the “Statement of Facts”

section how each named defendant is involved in the alleged constitutional

violation(s). Plaintiff should note that, in civil rights cases, more than conclusory

and vague allegations are required to state a cause of action under 42 U.S.C. § 1983.

Fullman v. Graddick, 739 F.2d 553, 556-7 (11th Cir. 1984).

        Third, should Plaintiff name an appropriate defendant(s) when he files his

Second Amended Complaint, he should be aware that under the Fourth Amendment,

an officer may not use excessive force “in the course of an arrest, investigatory stop,

or other ‘seizure’ of a free citizen.” Graham v. Connor, 490 U.S. 386, 395 (1989).

The Fourth Amendment objective “reasonableness” standard governs this inquiry:

“the question is whether the officers’ actions are ‘objectively reasonable’ in light of

the facts and circumstances confronting them, without regard to their underlying

intent or motivation.” Id. at 396–97. This includes assessing “the severity of the
                                          2
Case 8:20-cv-02343-WFJ-AEP Document 11 Filed 08/05/21 Page 3 of 6 PageID 51




crime at issue, whether the suspect poses an immediate threat to the safety of the

officers or others, and whether he is actively resisting arrest or attempting to evade

arrest by flight.” Id. at 396.

       In the prison context, as a pretrial detainee, Plaintiff “must [similarly]

show . . . that the force purposely or knowingly used against him was objectively

unreasonable[,]” Kingsley v. Hendrickson, 576 U.S. 389, 396−97 (2015), in light of

considerations such as:

              the relationship between the need for the use of force and
              the amount of force used; the extent of the plaintiff's
              injury; any effort made by the officer to temper or to limit
              the amount of force; the severity of the security problem
              at issue; the threat reasonably perceived by the officer; and
              whether the plaintiff was actively resisting.

Id. at 397.

       To state a claim for an unconstitutional condition of confinement, Plaintiff

must provide an objective showing of “extreme deprivations” and a subjective state

of mind of deliberate indifference.       Thomas v. Byrant, 614 F.3d 1288, 1304

(11th Cir. 2010). Moreover, to demonstrate deliberate indifference to a serious

medical need, Plaintiff must first, “set forth evidence of an objectively serious

medical need. Second, [he] must prove that the prison official acted with an attitude

of ‘deliberate indifference’ to that serious medical need.” Farrow v. West, 320 F.3d

1235, 1243 (11th Cir. 2003); see also Goebert v. Lee Cty., 510 F.3d 1312, 1326 (11th

Cir. 2007). “Third, as with any tort claim, [he] must show that the injury was caused
                                           3
Case 8:20-cv-02343-WFJ-AEP Document 11 Filed 08/05/21 Page 4 of 6 PageID 52




by the defendant’s wrongful conduct.” Goebert v. Lee Cty., 510 F.3d 1312, 1326

(11th Cir. 2007).

      An objectively serious medical need “is one that has been diagnosed by a

physician as mandating treatment or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.” Goebert, 510 F.3d at

1326 (quoting Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187

(11th Cir. 1994)). To demonstrate deliberate indifference, a plaintiff must show:

“(1) subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by

conduct that is more than [gross] negligence.” Goebert, 510 F.3d at 1326 (alteration

in original) (internal quotation marks and citation omitted). See also Burnette v.

Taylor, 533 F.3d 1325, 1330 (11th Cir. 2008).

      Accordingly, it is ORDERED that:

   1. Plaintiff’s Amended Complaint (Doc. 9) is DISMISSED without prejudice

      to file a Second Amended Complaint within THIRTY (30) DAYS of the date

      of this order.

          a. To amend his complaint, Plaintiff should completely fill out a civil

             rights complaint on the form, marking it “Second Amended

             Complaint.”

          b. The second amended complaint must include all of Plaintiff’s claims in

             this action; it may not refer back to or incorporate the original or

                                          4
Case 8:20-cv-02343-WFJ-AEP Document 11 Filed 08/05/21 Page 5 of 6 PageID 53




           amended complaints. The second amended complaint supersedes the

           original and amended complaints, and all claims and facts in support

           thereof must be raised in the second amended complaint.

  2. Plaintiff is advised that his failure to fully comply with this order will

     result in the dismissal of this action, for failure to state a claim, without

     further notice.

  3. Plaintiff is cautioned that he should not correspond with the Court in letter

     form. Plaintiff should file a pleading or motion with a title. The title should

     briefly summarized the contents of the pleading or motion. As a matter of

     course, the Court will not respond to Plaintiff’s letters.

  4. Further, Plaintiff shall immediately advise the Court of any change of address.

     He shall entitle the paper “Notice to the Court of Change of Address” and

     shall not include any motions in the filing. This notice shall contain only

     information pertaining to the address change and the effective date of such.

     Plaintiff must file a separate notice in each case that he has pending before the

     Court. Failure to inform the Court of an address change may result in the

     dismissal of this case, without further notice.

  5. The Clerk is directed to mail to Plaintiff, along with this Order, a copy of the

     standard prisoner civil rights complaint form.




                                         5
Case 8:20-cv-02343-WFJ-AEP Document 11 Filed 08/05/21 Page 6 of 6 PageID 54




     DONE and ORDERED in Tampa, Florida on August 5, 2021.




                                     6
